On Application for Rehearing
SIMPSON, Justice.
The appellant seems to contend that the opinion heretofore rendered approves communication between an attorney and the opposite party. The language of which appellant complains is as follows:
“We are not prepared to say that the insured’s writing a letter to the insurer suggesting that a pending case be settled within the policy limits amounts to collusion and constitutes lack of cooperation, even though the letter has been suggested by the injured third party or his attorney.”
It was not the intention of this Court, in writing this decision, to approve any conduct by an attorney which conflicts with the Canons of Professional Ethics of the American Bar Association or the Rules Governing the Conduct of Attorneys adopted by the Alabama State Bar and approved by this Court.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.